Name: 2008/631/EC: Commission Decision of 29 July 2008 amending Decision 2006/805/EC as regards certain Member State regions set out in the Annex and the extension of application of that Decision (notified under document number C(2008) 3964) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  means of agricultural production;  health;  Europe;  agricultural activity
 Date Published: 2008-08-01

 1.8.2008 EN Official Journal of the European Union L 205/51 COMMISSION DECISION of 29 July 2008 amending Decision 2006/805/EC as regards certain Member State regions set out in the Annex and the extension of application of that Decision (notified under document number C(2008) 3964) (Text with EEA relevance) (2008/631/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Decision 2006/805/EC of 24 November 2006 concerning animal health control measures relating to classical swine fever in certain Member States (3) was adopted in response to outbreaks of classical swine fever in certain Member States. That Decision lays down certain disease control measures concerning classical swine fever in those Member States. (2) Decision 2006/805/EC applies until 31 July 2008. In the light of the disease situation of classical swine fever in certain areas of Bulgaria, Germany, France, Hungary and Slovakia, it is appropriate to extend the period of application of that Decision until 31 July 2009. (3) Bulgaria has informed the Commission about the recent evolution of classical swine fever in feral pigs and pigs on holdings in its territory. According to that information, the disease situation in that Member State has significantly improved as regards feral pigs. In addition, classical swine fever is no longer suspected to be endemic in pigs on holdings. Bulgaria has also informed the Commission that additional measures have been taken to exclude the presence of classical swine fever virus infection in pigs on commercial farms which are dispatched for slaughter. The prohibition on the dispatch of fresh pork meat, pork meat preparations and pork meat products from Bulgaria to other Member States, provided for in Decision 2006/805/EC should therefore no longer apply. (4) Even though the disease situation in feral pigs in Bulgaria has improved, there is still a continuing risk of outbreaks of classical swine fever in that Member State. Therefore the prohibition on the dispatch of live pigs to other Member States should continue to apply as regards the whole territory of Bulgaria. That whole territory should accordingly be included in Part II of the Annex to Decision 2006/805/EC. (5) Hungary and Slovakia have also informed the Commission about the recent evolution of classical swine fever in feral pigs in their territories. In the light of the epidemiological information available, the areas in those Member States where control measures relating to classical swine fever apply need to be extended to include also certain areas of the counties of Heves and Borsod-AbaÃ ºj-ZemplÃ ©n in Hungary and the whole districts of RimaskÃ ¡ Sobota, NovÃ © ZÃ ¡mky, Levice and KomÃ ¡rno in Slovakia. Decision 2006/805/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/805/EC is amended as follows: 1. in Article 14, 31 July 2008 is replaced by 31 July 2009; 2. Parts II and III of the Annex are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 July 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33, as corrected by OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 329, 25.11.2006, p. 67. Decision as last amended by Decision 2008/225/EC (OJ L 73, 15.3.2008, p. 32). ANNEX PART II 1. Bulgaria The whole territory of Bulgaria. 2. Hungary The territory of the county of NÃ ³grÃ ¡d and the territory of the county of Pest located north and east of the Danube, south of the border with Slovakia, west of the border with the county of NÃ ³grÃ ¡d and north of the motorway E71, the territory of the county of Heves located east of the border of the county of NÃ ³grÃ ¡d, south and west of the border with the county of Borsod-AbaÃ ºj-ZemplÃ ©n and north of the motorway E71, and the territory of the county of Borsod-AbaÃ ºj-ZemplÃ ©n located south of the border with Slovakia, east of the border with the county of Heves, north and west of the motorway E71, south of the main road No 37 (the part between the motorway E71 and the main road No 26) and west of the main road No 26. 3. Slovakia The territory of the District Veterinary and Food Administrations (DVFA) of Ã ½iar nad Hronom (comprising the Ã ½iar nad Hronom, Ã ½arnovica and BanskÃ ¡ Ã tiavnica districts), Zvolen (comprising the Zvolen, Krupina and Detva districts), LuÃ enec (comprising the LuÃ enec and PoltÃ ¡r districts), VeÃ ¾kÃ ½ KrtÃ ­Ã ¡ (comprising the VeÃ ¾kÃ ½ KrtÃ ­Ã ¡ district), KomÃ ¡rno (comprising the KomÃ ¡rno district), NovÃ © ZÃ ¡mky (comprising the NovÃ © ZÃ ¡mky district), Levice (comprising the Levice district) and RimavskÃ ¡ Sobota (comprising the RimavskÃ ¡ Sobota district). PART III